Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/20 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 46 – 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


46 – 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo et al. (US 2012/0116683, potyrailo hereafter). 

Regarding claim 46, A method of detecting a stimulus comprising detecting an output from a radio frequency device including a sensor portion and a sensor material integrated into circuitry of the radio frequency device, the sensor portion configured to change a detectable property of the circuitry when the stimulus contacts or interacts with the radio frequency device, wherein the detectable property change alters the output of the radio frequency device. (sensing is performed via monitoring of the changes in the properties of the sensing material 14 as probed by the electromagnetic field generated in the complementary sensor 23 (FIG. 3).  Upon reading the RFID sensor 21 with the pickup coil 22, the electromagnetic field generated in the complementary sensor 23 extends out from the plane of the complementary sensor 23 and is affected by the dielectric property of an ambient environment providing the opportunity for measurements of physical, chemical, and biological parameters.  For measurements of highly conducting species (liquids or solids), the protecting or sensing material 14 provides a protective barrier that separates the conducting medium from the resonant antenna.  For measurement in highly conducting media, the protecting or sensing material 14 prevents the RFID tag from direct contact with the liquid and loss of the sensor resonance.  For measurements of low conducting media, the sensor can operate and perform measurements without a protecting material, paragraph 58 - 59).

Regarding claim 47, The method of claim 46, wherein the stimulus includes an aldehyde (methanol, Table 1).

polyesters, paragraph 39).

Regarding claim 49, The method of claim 46, wherein the stimulus includes an alkyl group (methyl, paragraph 66).

Regarding claim 50, The method of claim 46, wherein the stimulus includes a chemical relevant to occupational safety (polyethylene, paragraph 39).

Regarding claim 51, The method of claim 46, wherein the stimulus includes mold (Vapors, fluids, paragraph 46).

Regarding claim 52, The method of claim 46, wherein the stimulus includes an environmental pollutant (carbon, Paragraph 65).

Regarding claim 53, The method of claim 46, wherein the stimulus includes light (light, paragraph 35).

Regarding claim 54, The method of claim 46, wherein the stimulus includes a biologically relevant analyte (analyte fluids, Abstract, Paragraph 23).

Regarding claim 55, The method of claim 46, wherein the stimulus includes molecules found in a biologically-relevant sample (biological species, paragraph 35, 37).

nanotubes, dieelectric, paragraph 40, 65).

Regarding claim 57, the tag substantially have same limitations as claim 46, thus the same rejection is applicable. 

Regarding claim 58, the tag substantially have same limitations as claim 46, thus the same rejection is applicable.

Regarding claim 59, the tag substantially have same limitations as claim 56, thus the same rejection is applicable.

Regarding claim 60, the tag substantially have same limitations as claim 56, thus the same rejection is applicable.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632